By Judge Melvin R. Hughes, Jr.
This matter is before the court on an appeal noted by Ms. Shaffer-Farrar from the Juvenile Court. That court ordered that physical custody shall be with Mr. Hill, the subject child’s father.
Before this court, mother, Ms. Shaffer-Farrar, testified concerning her desire for physical custody. Father, Mr. Hill, likewise testified concerning why custody should remain with him. Afterwards, the court conducted an in camera interview of the child in chambers with the guardian ad litem present.
In child custody matters, the leading consideration is the best interests of the child. Mullen v. Mullen, 188 Va. 259, 269, 49 S.E.2d 349, 354 (1948). Indeed, the court has said that the rights of the parents to custody are “subordinate to the right of a child to a custodial care of a parent.” McCreery v. McCreery, 218 Va. 352, 237 S.E.2d 167 (1977).
In considering which parent should have custody, as is the case here, the court must consider “the qualifications and fitness of the parents, their adaptability to the task of caring for the child, their ability to control and direct it, the age, sex, and health of the child, its temporal and moral well-being, as well as the environment and circumstances of the proposed home, and the influences likely to be exerted upon the child.” Campbell v. Campbell, 203 Va. 61, 63, 122 S.E.2d 658, 660 (1961) (citation omitted).
In this case, both parents are well meaning and want what is best for their child. In comparing the two parents, the court is convinced that the mother better meets the criteria set out above in the best interests of this child. Accordingly, custody shall be awarded to the mother.